UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6828



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL A. SHINGLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-97-318)


Submitted:   September 27, 2005       Decided:   September 30, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael A. Shingler, Appellant Pro Se. Kathleen Marie Kahoe,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael A. Shingler appeals from the denial of his motion

to correct his sentence.      We dismiss the appeal for lack of

jurisdiction, because Shingler’s notice of appeal was not timely

filed.

           Parties in a civil action, where the United States is a

party, have sixty days following a final order in which to file a

notice of appeal.*   Fed. R. App. P. 4(a).   Rule 4(a)(6) permits a

district court to reopen the appeal period if a party has not

received notice of judgment, but the motion requesting such relief

must be filed within 180 days after entry of the order or seven

days after receiving notice of the order, whichever is earlier.

These time periods are mandatory and jurisdictional.     Browder v.

Director, Dep’t of Corr., 434 U.S. 257, 264 (1978).   Expiration of

these time limits deprives the court of jurisdiction over the case.

Hensley v. Chesapeake & O. Ry. Co., 651 F.2d 226, 228 (4th Cir.

1981).

           Shingler seeks to appeal an order entered on August 4,

2004.    However, Shingler’s notice of appeal was filed no earlier

than May 25, 2005, the date Shingler alleged that he received

notice of the district court’s order.    Thus, because the 180-day


     *
      The district court informed Shingler that he had sixty days
to appeal.    Thus, because Shingler is not prejudiced by this
determination, we assume that Shingler’s motion was civil in nature
as opposed to criminal.    See Fed. R. App. P. 4(b) (appeals in
criminal cases must be filed within ten days).

                               - 2 -
reopening period expired well before Shingler filed his notice of

appeal, we dismiss the appeal for lack of jurisdiction.              We

dispense   with   oral   argument,   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              DISMISSED




                                - 3 -